                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

VONDERICK GREEN,                            )
    ID # 16040866,                          )
          Plaintiff,                        )
vs.                                         )   No. 3:17-CV-353-K
                                            )
OFFICER SMITH, et al.,                      )
         Defendants.                        )

           ORDER ACCEPTING FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment, the plaintiff’s complaint will be dismissed with prejudice under 28 U.S.C. §§

1915A(b)(1) and 1915(e)(2)(B)(i) for failure to state a claim upon which relief may be

granted.

      SO ORDERED.

      Signed July 9th, 2019.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
